Citation Nr: 0739116	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for a cervical spine disability.

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In March 2003, the 
RO granted service connection for left ear hearing loss and 
assigned a noncompensable evaluation.  In August 2003, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation, and then after the veteran filed a 
notice of disagreement concerning the initial rating, a 
February 2004 rating decision granted an increased initial 
rating of 50 percent.  A December 2004 rating decision 
granted service connection for DDD of the cervical spine and 
assigned an initial disability evaluation of 30 percent.  In 
a rating decision dated in April 2007, the RO granted 
entitlement to service connection for hearing loss of the 
right ear, effective the same day as the grant and evaluation 
of the left ear.

This matter was last before the Board in March 2006, when it 
was remanded for further development.  That development has 
been completed and the issues on appeal are now ready for 
appellate consideration.  


FINDINGS OF FACT

1.  At worst, the veteran has hearing loss in the right ear 
with a Numeric Designation of II and hearing loss in the left 
ear with a Numeric Designation of III.

2.  The veteran's cervical spine disability is not manifested 
by ankylosis, incapacitating episodes or related neurological 
manifestations.

3.  The veteran's service-connected PTSD has manifested 
without suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; and neglect of personal appearance 
and hygiene.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2007).

2.  The criteria for a rating in excess of 30 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).

3.  The criteria for entitlement to a rating in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West2002 & Supp. 2007, and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in August 2002, March 2004 and August 2006.  

The aforementioned letters also advised the veteran of the 
evidence and information required to establish a claim of 
entitlement to service connection.  Via a letter dated in 
August 2006, the veteran was informed of the evidence and 
information required to establish entitlement to an increased 
evaluation, i.e. that his disability had increased in 
severity. 

In a recent decision, the Court of Appeals for Veteran's 
Claims (Court) held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The Court 
further held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, a claim for service connection has been 
more than substantiated-it has been proven, thereby 
rendering section 5013(a) notice no longer required.  The 
Court further explained that after a claim for service 
connection is proven, that VA is required to issue a 
Statement of the Case (SOC) under 38 U.S.C.A. § 7105(d)(1) 
that is complete enough to allow an appellant to present 
argument to the Board regarding any disagreement with the RO 
decision on any element of the claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In the present case, the mandates of Dingess have been 
satisfied.  Following issuance of the rating decisions 
currently on appeal, the veteran expressed disagreement with 
the evaluations for the disabilities on appeal.  Thereafter, 
in February 2004 and July 2005, VA provided the appellant 
with SOCs that explained how VA determines disability 
evaluations, which allowed him to present arguments regarding 
his disagreement with his disability evaluations.  
Accordingly, VA has complied with applicable law in this 
regard.  Id. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned letters 
and SOCs, which generally advised the veteran to provide the 
RO with any evidence that might support his claims.
VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2007).  The RO has obtained all 
of the veteran's available service medical records and VA 
medical records.  The veteran has not indicated the presence 
of any other outstanding relevant records or requested VA's 
assistance in obtaining any other evidence.  He has been 
provided several medical examinations in furtherance of 
substantiating his claims. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

General Laws and Regulations Pertaining to Increased 
Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hearing Loss

In April 2007, the RO granted entitlement to service 
connection for hearing loss of the right ear, effective the 
same day as the grant and evaluation of the left ear.  
Accordingly, the Board must evaluate both ears together.  
  
The service-connected bilateral hearing loss is currently 
rated as zero percent disabling under 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100.  The rating assigned for hearing 
loss is determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Evaluations of hearing impairment range from 0 to 100 percent 
based on organic impairment of hearing acuity.  Auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To evaluate the degree of disability, 
the rating schedule establishes 11 auditory acuity levels 
ranging from level I, for essentially normal acuity, through 
level XI, for profound deafness.  Tables VI and VII are used 
to calculate the rating to be assigned. 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies of 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

On VA audiological testing in December 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25
LEFT
25
25
45
50
52

Pure tone averages were 25 for the right ear and 45 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 94 percent in 
the left ear.
On VA audiological testing in August 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
35
40
LEFT
20
25
30
40
40

Pure tone averages were 31 for the right ear and 34 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 80 percent in 
the left ear.

On VA audiological testing in August 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
35
LEFT
25
25
30
40
45

Pure tone averages were 26 for the right ear and 35 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 98 percent in 
the left ear.

A compensable evaluation for the veteran's bilateral hearing 
loss is not warranted under the circumstances.  With respect 
to results of the audiological evaluations listed above, the 
Numeric Designations for the veteran's right and left ear 
hearing loss, at worst, are II and III, respectively.  
38 C.F.R. § 4.85, Table VI.  These numerical designations, 
when applied to 38 C.F.R. § 4.85 Table VII, yield a 
noncompensable evaluation.  Accordingly, the claim must be 
denied.

Cervical Spine

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
disability of the spine is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a.  

Unfavorable ankylosis of the entire spine  
.........................................................  
100

Unfavorable ankylosis of the entire thoracolumbar spine  
...................................  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine  
.............................................................
.................................  40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine  
.............................................................
............................  30

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note: (4) Round each range of motion measurement to the 
nearest five degrees.

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  

Moreover, the new rating schedule for diseases and injuries 
of the spine provides for evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months  
.............................................................
.........................................  60 
With incapacitating episodes having a  total duration of at 
least four weeks but  less than six weeks during the past 12  
months  
............................................................  
40

With incapacitating episodes having a  total duration of at 
least two weeks but  less than four weeks during the past 12  
months  
..........................................................  
20

With incapacitating episodes having a  total duration of at 
least one week but  less than two weeks during the past 12  
months  
..........................................................  
10

Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 

Id. 

In February 2003, the veteran was seen at the VA medical 
center for examination of his cervical spine disability.  At 
the time, the veteran reported that he had done well over the 
past several years, until the past four or five years, when 
his neck pain became more significant.  He described pain in 
his neck, occurring two to three times per month, lasting for 
one or two days.  He described the pain as throbbing and as a 
6/10 on a 10 point scale.  He reported taking one to two 
tablets of Vicodin per week for the pain.  He described 
severe flare-ups of the neck approximately nine times in the 
past three months for duration of one day.  His pain was 
alleviated by ice, massage and Vicodin.  The examiner noted 
significant limitation of motion and minimal functional 
impairment during flare ups.  The veteran had missed nine 
days of work due to neck pain and was able to perform the 
activities of daily living.  

Physical examination revealed normal symmetry of the cervical 
spine.  Posture and gait were within normal limits.  Forward 
flexion was to 30 degrees.  Extension was to 30 degrees.  
Bilateral lateral flexion was to 35 degrees.  Bilateral 
rotation was to 60 degrees.  These measurements were taken 
with consideration of pain on motion.  There were no 
additional limitations noted with repetition of movement 
during the exam related to pain, fatigue, incoordination, 
weakness or lack of endurance.  There were no deformities 
noted.  The musculature of the back was intact.  The examiner 
diagnosed degenerative disc disease with minimal disc bulging 
of the cervical spine. 

The veteran was next seen for VA examination of the cervical 
spine in August 2004.  At the time, the veteran complained of 
pain in his neck radiating to his shoulder muscles.  He also 
mentioned crepitus and nausea when the pain would get worse.  
He denied focal weakness and numbness, but mentioned that hot 
weather would sometimes aggravate the pain.  He stated that 
he was unable to do housework when the pain would get worse 
and that he had missed 36 days of work in the past year due 
to his cervical spine disability.  He described the pain as 
3/10 in intensity, but exacerbated to 9-10/10 about 2 to 3 
times per week.  He reported relief with use of a cold pad, 
Vicodin and tramodol.  The veteran reported using a neck 
brace and that he was able to walk, but had to rest when his 
neck would hurt. 

Physical examination revealed tenderness with palpation of 
C5-7, with some muscle contraction around the neck.  The 
examiner also noted tenderness in the trapezius muscle.  
Flexion was to 15 degrees.  Extension was to 15 degrees.  
Bilateral lateral flexion was to 15 degrees.  Bilateral 
rotation was to 45 degrees.  These measurements were taken 
with consideration of pain on motion.  No additional 
limitations were noted by fatigue, weakness or lack of 
endurance following repetitive use or during flare-ups.  No 
postural abnormalities were noted.  Neurological examination 
revealed intact sensation to temperature, vibration, pinprick 
and light touch.  Motor examination was normal and no atrophy 
was noted.  Deep tendon reflexes were +2.  Non-organic 
physical singes were negative.  An absence of incapacitating 
episodes was noted.  The examiner diagnosed degenerative 
changes of the cervical spine with disc bulging.

Of record is an MRI of the cervical spine dated in September 
16, 2005.  This MRI resulted in the impression of 
degenerative disc disease, most significant at C4-5.  Also 
revealed in this MRI was resultant mild focal canal stenosis 
and cord impingement from a posterior disc osteophyte complex 
as well as left posterolateral ligamentum flavum hypertrophy. 

In February 2007, the veteran had his latest examination of 
the cervical spine.  At the time, the veteran reported that 
his neck hurt him on average 4 to 5 days per week and that he 
was unable to help around the house due to this pain.  He 
also reported having missed 51 days of work in 2006 and 9 as 
of the time of the examination in 2007.  He described 
occasional flare-ups, lasting up to 24 hours, but usually 
lasting 5 to 6 hours.  He described the pain at rest and 
during flare-ups as sharp and stabbing.  He denied using any 
assistive device such as a neck brace and reported relief 
from icepacks and medication.  He also reported progressively 
worsening tingling in his upper extremities, and described 
the distribution of these sensations in the pinkie and 
lateral side of the ring finger, in essentially the ulnar 
nerve distribution.  The examiner noted a January 2007 EMG, 
in which the final diagnostic impression was that there was 
evidence of a right sensory ulnar neuropathy, but there was 
no evidence of right or left cervical radiculopathy. 

Physical examination revealed no deformity, erythema, 
infection, paraspinal spasm, tenderness, or listhesis.  
Flexion was to 15 degrees.  Extension was to 10 degrees.  
Bilateral lateral flexion was to 15 degrees.  Bilateral 
rotation was to 20 degrees.  These measurements were taken in 
consideration of pain.  The examiner noted increased sharp 
pain in his lower leg in the region of C6 to T1 on manual 
compression testing and axial loading of his neck.  The 
veteran showed good strength with grip and sensory 
distributions of the medial, ulnar and radial nerve, which 
were grossly intact to light touch.  The veteran showed good 
strength with flexion/extension of the wrist noted as 5/5 
throughout.  He also showed good strength with shoulder 
shrug, abduction and adduction of the shoulders.  He had 
palpable radial pulse bilaterally.  The examiner diagnosed 
multilevel lower cervical degenerative disc disease, most 
pronounced at C4-5, C5-6 and C6-7.  In closing the examiner 
noted that he examined the veteran in accordance with the 
DeLuca provisions.  
The veteran is not entitled to an evaluation in excess of 30 
percent for his cervical spine disability.  Under the general 
rating formula, the evidence would have to establish that the 
veteran's cervical spine exhibits ankylosis.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  In the present case, the 
veteran's cervical spine retains some degree of range of 
motion; thus, it is not ankylosed and an evaluation greater 
than 30 percent is not warranted in this regard.  With 
respect to the formula regarding incapacitating episodes, an 
evaluation greater than 30 percent is not warranted, because, 
as shown above, the veteran has never experienced an 
incapacitating episode as defined by regulation.  In regards 
to associated objective neurologic abnormalities, the Board 
notes the above-referenced mentions of ulnar neuropathy and 
lower extremity pain, but finds that no separate neurologic 
evaluation is warranted.  With respect to ulnar neuropathy, 
the examiner did not relate this neuropathy to the veteran's 
cervical spine disability.  For the lower extremity pain, no 
neurological disability has been identified.  Further, the 
lower extremity pain has not been attributed to his cervical 
spine disability.  Accordingly, for these reasons, the 
veteran's cervical spine disability does not warrant a 
disability evaluation in excess of 30 percent.

PTSD

Pursuant to the General Rating Formula for Mental Disorders a 
50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work like 
setting), inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Of record is a March 2003 VA psychological evaluation.  
Mental status examination revealed that the veteran was very 
guarded and stiff with unmoving body posture.  He was 
cooperative, coherent, alert and fully oriented.  His memory 
was intact.  His mood was dysthimic and his affect was flat.  
He had no suicidal ideations or thought disorder.  His 
insight about PTSD was poor and his judgment was impacted by 
his mood, but was described as adequate.   

In regards to relationships, it was noted that he had 
decreased trust and tended to avoid people.  For these 
reasons, he chose to work as a truck driver.  He reported 
easily getting into arguments with others and problems with 
authority.  He reported that he did not go out much, but that 
he had veteran friends and would go out to dinner on 
occasion.  He had no problems with concentration, except when 
anxious or when things "didn't go right."  

He had several symptoms of PTSD.  His sleep was affected by 
nightmares and he usually awoke several times per night, 
being a very light sleeper who averaged 6 hours of sleep.  
His appetite was good.  He exercised and had good energy and 
motivation.  He collected guns and fished for recreation.  He 
described his mood as happy, not angry, if not bothered.  He 
reported being easily irritated and felt that people were 
different from him and did not belong around him.  He 
reported that over the last 4 to 6 years that he relived 
memories of Vietnam more frequently.  The examiner diagnosed 
PTSD and assigned a GAF score of 41.  

In July 2003, the veteran received another VA psychiatric 
evaluation.  At the time, the veteran reported problems with 
authority and that he disliked being in closed rooms or 
around people.  The veteran reported that he started driving 
trucks in 1981, and that he mostly worked for himself.  He 
was then married for 7 years, having been married twice 
before.  He had two sons from the first marriage and appeared 
to be somewhat rigid in family interactions.  He had 
virtually no friends and engaged in few social activities.  
No substance abuse was noted.  He reported that up until a 
few months ago, that he got into a lot of fights.  There was 
no history of suicide attempts.  

The examiner felt that the veteran's psychosocial status was 
severely impaired.  The examiner noted that the veteran was 
only able to maintain employment because his work as a short-
haul truck driver was solitary, and he did not have to deal 
with authority figures.  He had a history of difficulty with 
relationships and his excessive hypervigilance had caused 
problems in all areas of his life.  No impairment of thought 
process or communication was noted.  The examiner did not, in 
regards to delusions, hallucinations and their persistence, 
that when the veteran was alone, he would often hear someone 
talking, but that the veteran thought this must be due to 
daydreaming.  The examiner noted that the veteran wore 
sunglasses throughout the interview and gave very brief 
answers to questions, but was cooperative.  There were no 
suicidal or homicidal ideations noted.  His ability to 
maintain personal hygiene and other basic activities of daily 
living was good.  He was fully oriented as to person, place 
and time.  There was no impairment of memory.  In regards to 
obsessive or ritualistic behavior, it was noted that the 
veteran would check everything outside and inside before 
going to bed and that he kept two loaded pistols and a 
shotgun beside the bed.  His speech was somewhat taciturn.  
There were no illogical speech patters, but it was noted that 
the veteran spoke in a monotone and rarely offered 
spontaneous verbalization.  The veteran reported panic 
attacks in unfamiliar situations and when he would hear 
Vietnamese or Chinese spoken.  The veteran appeared 
dysthimic.  He was noted as having a temper, but did not 
appear to be violent in nature.  Sleep impairment was noted.  
The examiner continued a diagnosis of PTSD and assigned a GAF 
score of 45. 

In August 2004, the veteran received another VA psychiatric 
examination.  At the time, the veteran reported almost daily 
psychiatric symptoms, without any remission.  Subjectively, 
the veteran reported 3 to 4 nightmares per week.  He reported 
a "so-so" appetite, with no change in his weight.  He had 
about 2 to 4 flashbacks per week and described panic attacks 
when in stores and malls.  The veteran denied hallucinations 
and suicidal ideations.  He reported having no social life, 
but his wife described the veteran as affectionate and that 
their sex life was adequate.  The veteran's history of truck 
driving, as noted above, was described.  It was noted that 
the veteran's 16 year-old daughter was doing excellent in 
school, but that the veteran did not attend her school 
functions.  The examiner described his social relationships 
as very poor.  The veteran denied any activities and leisure 
pursuits.  There was no history of violence or assaultiveness 
noted.  

On mental status examination, the examiner noted that the 
veteran was accompanied by his wife and was wearing street 
clothes, a baseball hat and dark glasses.  The veteran did 
not volunteer much information, but at the same time was not 
rude, but polite, in his answers.  He did not exhibit any 
looseness of association, delusions or hallucinatory 
behavior.  His personal hygiene was well maintained.  He was 
oriented to person, place and time.  He did not exhibit any 
gross short or long term memory problems or obsessive or 
ritualistic behaviors.  His mood was depressed and his affect 
was flat.  He was not considered psychotic or suicidal.  His 
memory for recent and remote events and recall was fair.  The 
examiner continued the diagnosis of PTSD and assigned a GAF 
score of 45.  

The veteran received his last VA psychiatric examination in 
February 2007.  At the time, the veteran reported nightmares 
2 to 3 times per week and that he was still hypervigilant.  
He also reported flashbacks 2 to 3 times per week.  He was 
still unable to be in crowd settings and reported anxiety 
when in such settings.  He was isolative and would lose his 
temper easily.  He was only seeping about 4 hours per night 
and reported auditory hallucinations, described as low 
rumbling voices that he could not make out.  There was no 
suicidal or homicidal ideation.  Decreased initiative was 
noted.  The veteran felt that his concentration was poor and 
reported frequent anxiety and a preference to work alone. 

Examination revealed that the veteran had missed 
approximately 27 days of work due to his anxiety and PTSD 
symptoms.  The veteran was still married, and had been for 12 
years.  He had good relationships with his wife and family, 
but no friends outside of the family.  His only leisure 
activities reported were reading and watching TV.  He did not 
use drugs and drank only 3 to 4 beers per week.  There was no 
history of violence, assaultiveness or suicide attempts.  The 
examiner found that he veteran was performing adequately in 
his employment and was able to assume all the routine 
responsibilities of self-care.  He was appropriately groomed 
and casually dressed.  He sat with his arms crossed 
throughout the interview.  His answers were short and brisk 
for the grater part of the interview, but he was much more 
open in his responses in the last 20 minutes thereof.  There 
was no impairment of thought processes or ability to 
communicate.  His mood appeared to be one of an underlying 
anger and his affect was appropriate and mood-congruent.  
There were no delusions noted, but auditory hallucinations, 
as mentioned.  Eye contact was good and there was no 
inappropriate behavior.  He denied suicidal and homicidal 
ideations.  He was well oriented as to person, place and 
time.  There was no long-term memory loss or impairment, but 
the veteran described himself as being forgetful in short-
term memory.  There was no obsessive or ritualistic behavior 
noted.  There were no irrelevant, illogical or obscure speech 
patterns noted.  He reported occasional panic attacks and 
anxiety, especially in crowds.  There was no evidence of 
impaired impulse control.  Sleep impairment was noted.  The 
examiner continued the diagnosis of PTSD and assigned a GAF 
score of 55.  

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim for a rating in excess of 50 
percent.  From the preceding recordation of symptoms 
associated with PTSD experienced by the veteran, it appears 
that he does not have suicidal ideation or obsessional 
rituals which interfere with routine activities.  
Additionally, no medical evidence of record identifies that 
his speech was intermittently illogical, obscure, or 
irrelevant; rather, it appears that the veteran maintained an 
ability to speak clearly and coherently during his 
acquisition of treatment for PTSD.  The veteran's PTSD 
symptoms have not manifested, when compared with 38 C.F.R. § 
4.130, Diagnostic Code 9411, to the extent necessary for the 
next highest rating of 70 percent.  The Board is bound by the 
preceding regulation generated by the legislative process, 
and at this time, a preponderance of the evidence is against 
a claim for an increased rating.  
The Board notes that the veteran has been assigned GAF scores 
of 41, 45 and 55, suggesting serious impairment in social, 
occupational or school functions.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" under the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS). See 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996), observing 
that a GAF of 41-50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional ritual, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functions (e.g., no friends, unable 
to keep a job).  The GAF score, however, assigned in a case, 
like an examiner's assessment of the severity of a condition, 
is not dispositive of the evaluation issue; rather, they must 
be considered in light of the actual symptoms of the 
veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).  According to 
DSM-IV, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning.  Although the 
veteran has been assigned GAF scores of 41 and 45, the Board 
does not find these scores to be indicative of more serious 
impairment in light of the actual symptoms experienced by the 
veteran as well as his most recent GAF score of 55, which is 
in line with the history of symptomatology as outlined above.  
See 38 C.F.R. § 4.126(a).  Notably, the veteran has a good 
family life and is noted to be functioning adequately, albeit 
with moderate occupational difficulty, some transient 
auditory hallucinations, sleep disturbance and 
depression/anxiety.  Under these circumstances, the Board 
finds that the symptomatolgy does not meet the criteria 
prescribed for a 70 percent or greater evaluation.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for a cervical spine disability is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


